Exhibit 99.1 Energy XXI Reports Fiscal 2015 First-Quarter Results, Issues Operations Update First-quarter production volumes average 58,600 BOE/d FY15 capital program reduced to $670-$690 million range On target to achieve full-year cost savings on acquisition HOUSTON – Nov. 5, 2014 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal first-quarter 2015 results and provided an operations update on activities in the Gulf of Mexico. Highlights · Generated first-quarter adjusted EBITDA of $230.7 million · Current production averaging 60,000 BOE/d · Reaffirmed full-year guidance ranges · Currently completing the Toro well after logging 170 net feet of oil pay “During the first quarter with a front-loaded capital budget, we completed nine wells, with nine additional wells to come online in the current quarter,” Energy XXI Ltd Chairman, President and Chief Executive Officer John D. Schiller said.“As we enter the second half of our fiscal year we are focused on capital preservation, reducing downtime and lowering expenses while maintaining production and generating free cash flow.Asset rationalization and free cash flow will be used for debt reduction.” -1- Fiscal 2015 First-Quarter Results For the 2015 fiscal first quarter, adjusted earnings before non-recurring charges and interest, taxes, depreciation, depletion and amortization (adjusted EBITDA) was $230.7 million (a non-GAAP measure reconciled below), compared with $205.2 million in the 2014 fiscal first quarter.The company reported a net loss available for common stockholders in the 2015 fiscal first quarter of $9.3 million, or $0.10 loss per diluted share, on revenues of $403.2 million, compared with fiscal 2014 first-quarter net income available for common stockholders of $40.3 million, or $0.51 income per diluted share, on revenues of $324.6 million. Production for the 2015 fiscal first quarter averaged 58,600 net barrels of oil equivalent per day (BOE/d), with 41,600 barrels per day (Bbl/d) liquids, compared with 46,600 net BOE/d, 29,800 Bbl/d liquids in the 2014 fiscal first quarter.Current production approximates 60,000 BOE/d.The company currently has 75 percent of oil hedged through calendar 2014, and has 60 percent of oil hedged in calendar 2015. Operations Update Our core acreage position has led to multiple wells coming online in the first quarter.Three horizontal wells were brought online at West Delta 73 (100% WI/83% NRI), four at the West Delta 30 field (100% WI/ 87% NRI), one at Main Pass (100% WI/ 83% NRI), and one at Ship Shoal (100% WI/ 83% NRI).The nine wells provided uplift of approximately 1,250 net BOE/d to the first-quarter average.These wells are expected to add approximately 3,000 net BOE/d to the fiscal second-quarter average.In the second quarter, the company plans to bring nine additional wells online, providing approximate uplift of 2,100 net BOE/d to the second-quarter average production. -2- At the Main Pass 61 field, the Toro well reached total depth of 8,070 feet TVD/ 10,835 MD; logging 170 net feet measured depth (MD) feet of oil pay in the J-6 sand, and is expected to be online within the next 30 days.The company expects to be operating two rigs by calendar year-end.In addition, the company will have a workover rig at South Pass 78 to execute a four to six well workover program. Multiple capital projects are underway designed to alleviate back pressure, water handling capacity, and compression upgrades in the West Delta, Main Pass and South Pass areas.These planned facilities upgrades are expected to cost approximately $15 million and be completed in the company’s fiscal third quarter.These projects are designed to help optimize oil and gas production from our core fields with total potential incremental production from existing wells expected to exceed 2,500 BOE/d. Inboard Lower Tertiary Cretaceous Trend In the non-operated joint venture with Freeport McMoRan Oil and Gas in the Inboard Lower Tertiary/Cretaceous trend, the Highlander discovery (Lomond) is currently being completed and testing is anticipated in the calendar fourth quarter of 2014.Energy XXI has a 20 percent working interest in the Lomond well. Capital Expenditures During the 2015 fiscal first quarter, capital expenditures totaled $280.0 million, with $25.4 million in exploration and $254.6 million in development and other costs.Currently, the company is estimating the total fiscal 2015 capital program to range from $670 million to $690 million ($450 million annualized run rate), down from a previously announced $815 million. -3- Guidance Second-quarter and full-year guidance is provided below. Volume Projections FY 2015 2Q FY15 Net Production (per day) Oil, including NGLs (Bbls) 42,000 – 46,000 41,000 – 45,000 BOE 59,000 – 64,000 58,000 – 63,000 % Oil, including NGLs (using midpoint of guidance) 71
